Citation Nr: 1029828	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  10-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which, in pertinent part, denied the TDIU claim.

The Veteran provided testimony at a hearing at the RO before the 
undersigned in June 2010.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD) with secondary major depression, evaluated as 70 
percent disabling; bilateral hearing loss, evaluated as 20 
percent disabling; and tinnitus, evaluated as 10 percent 
disabling; his combined disability rating is 80 percent.

3.  Giving the Veteran the benefit of the doubt, the record 
reflects that he is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.





CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
assignment of a TDIU are met since March 17, 2008 when his claim 
for this benefit was received by VA.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.3.340, 4.3, 4.7, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons detailed below, the Board finds that the Veteran 
is entitled to assignment of a TDIU; i.e., the benefit sought on 
appeal is granted.  Therefore, no further discussion of the VCAA 
is warranted in this case as any deficiency has been rendered 
moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  A 
total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where it 
is found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, providing at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may 
be given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service-connected for PTSD with 
secondary major depression, evaluated as 70 percent disabling; 
bilateral hearing loss, evaluated as 20 percent disabling; and 
tinnitus, evaluated as 10 percent disabling.  His overall 
combined disability rating is 80 percent.  See 38 C.F.R. § 4.25.  
Therefore, he satisfies the schedular requirements for 
consideration of a TDIU.  See 38 C.F.R. §§ 3.340, 4.16.

The record reflects the Veteran previously worked as a teacher 
but, retired in 1982 and has not worked since that time.  
However, the sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, supra.  

In this case, the Veteran was accorded VA medical examinations in 
May 2008 for his service-connected PTSD and, in June 2008, for 
his service-connected hearing loss and tinnitus.  

The Board notes that the May 2008 VA examiner noted that the 
Veteran was retired from work, and so this function could not be 
analyzed.  Nevertheless, the examination does contain findings 
indicative of significant occupational impairment due to the 
service-connected PTSD.  For example, it was noted that he was 
having some difficulties with his activities of daily living on 
that examination.  Further, his concentration and short term 
memory were found to be in the below average range.  Moreover, 
the examiner assigned a global assessment of functioning (GAF) 
score of 41, which is consistent with a prior GAF score of 44 
assigned during the last VA psychiatric examination in December 
2006.  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 1994 
(DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).

The Board also notes that, under the rating criteria, the 
Veteran's current schedular rating of 70 percent is to reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; as well as symptoms such as difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  As such, it further supports a finding of significant 
occupational impairment due to the PTSD alone.

The Board acknowledges that the June 2008 VA audio examination 
opined the Veteran's current hearing levels would not prevent him 
from obtaining or maintaining employment.  However, this opinion 
did not address the effect the service-connected hearing loss and 
tinnitus had on employability when combined with the Veteran's 
service-connected PTSD.  As detailed above, the Board has 
determined that the PTSD, in and of itself, results in 
significant occupational impairment.  The record indicates even 
greater impairment when combined with the other service-connected 
disabilities.  In pertinent part, the Veteran has provided 
credible and persuasive statements and hearing testimony in 
support of such a finding, as did a June 2010 lay statement from 
his daughter.  

The Board further notes that the law mandates resolving any 
reasonable doubt regarding the degree of disability in favor of 
the claimant, 38 C.F.R. § 4.3; and that where there is a question 
as to which of two evaluations applies, assigning the higher of 
the two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7.  Moreover, 
the Board wishes to reiterate, as discussed above, that it is the 
defined and consistently applied policy of VA that after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  In Gilbert, supra, the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  In Gilbert the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, or 
by a fair preponderance of the evidence.  Under the benefit of 
the doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he is entitled to a grant of TDIU due to his service-
connected disabilities, from the date he filed his claim in March 
2008.  As such, the benefit sought on appeal is allowed.


ORDER

Entitlement to a TDIU is granted from March 17, 2008, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


